Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on September 08, 2020.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinsmith (U.S. Pat. No. 7/197,502).

With respect to claims 1, 11 and 20, Feinsmith teaches 
accessing, by one or more processors, a plurality of record objects of one or more systems of record, each record object of the plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, the systems of record corresponding to the one or more data source providers, each of the plurality of record objects including one or more electronic activities (col. 16, lines 33-49, Max Manager's (101') structured activity data objects are referred to here as Max's Activity Data Objects 251, and alternately as Max's ADOs. His locally-stored, not-necessarily-structured data items are referred to as Max's local Journal Data Items 252a. The data of elements 251 and 252a may be stored in a same local storage media 258 whose storage area may be directly accessible only to the owning user, Max 101'. (In other words, not directly and/or synchronously shared with others via a network.) Therefore Max may elect to keep personal plans on the media as well as work-related ones without worrying that his privacy might be easily compromised. Similarly, the structured activity data objects of Adam Assistant (102') are referred to here as Adam's Activity Data Objects 253, or Adam's ADOs. His local not-necessarily-structured data items are referred to as Adam's local Journal Data Items 254a. These may be stored in a local storage area 259 which only Adam Assistant might have direct access to); 
for a system of record of a data source provider: identifying, by the one or more processors, a plurality of electronic activities stored in a record object of the system of record (col.3, lines 17-33, (B) For one embodiment in accordance with the present disclosure, each organizable Activity Data Object (ADO) includes one or more of: (b.1) a reference to a primary parent Activity Data Object(parent1-ADO); (b.2) One or more references to corresponding, primary child Activity Data Objects (child1-ADO's), if any, of the given ADO; (b.3) a description of a corresponding activity, which description can be according to description preferences of the user who owns the given ADO; (b.4) an identification or reference of some kind regarding the originating idea, or original idea expression, of the given ADO; (b.5) an indication of an Active, or other, status for the given activity or its development; (b.6) an indication of a work sharing agreement, if any, established between the object owner and other users; and (b.6) an indication of a priority given to the described activity by activity data object's owner);  
parsing, by the one or more processors, each electronic activity of the plurality of electronic activities to identify one or more electronic accounts identified in the electronic activity (col. 10, lines 45-67, (16) Users 30 may create an account to use the social review system 10. A user 30 may create an account during a registration or signup process. A user 30 may provide data to create an account, and the social review system 10 may save this data in a database of the social review system 10. A user's account may include data elements such as: Name, Date of Birth, Gender, Home Zip Code, Email Address, Password, and Photo.  In order to access to the social review system 10, the user 30 may be asked to login by providing their unique identifier (email address or username) and password. If the password matches the user's unique identifier, the user 30 will be logged into the social review system 10. If not, the user 30 may be re-prompted to login. If a user 30 forgets their password, a user 30 may request their password be reset. Once logged in, a user 30 may access and manage their account information by going to an Account screen); 
determining, by the one or more processors, responsive to parsing each electronic activity, that the electronic activity is associated with an electronic account of the one or more electronic accounts corresponding to the data source provider (col. 10, lines 29-67, In order to access to the social review system 10, the user 30 may be asked to login by providing their unique identifier (email address or username) and password. If the password matches the user's unique identifier, the user 30 will be logged into the social review system 10. If not, the user 30 may be re-prompted to login. If a user 30 forgets their password, a user 30 may request their password be reset. Once logged in, a user 30 may access and manage their account information by going to an Account screen. On that screen, a user 30 may be able to make changes as necessary (update their photo, update their email address, update their name, etc.)); 
selecting, by the one or more processors, one or more filtering policies, at least one of the one or more filtering policies associated with the electronic account to apply to the electronic activity (col. 4, lines47-67, filtered for the following subsets of users: Reviewed by Friends, Recommended by Friends, on Friends' Wishlist, Reviewed by people user is following, Recommended by people user is following, Reviewed by Me, My Wishlist. Reviewed by Friends filter returns entities (restaurant, movie, music album, etc.) reviewed by the user's friends. Recommended by Friends filter returns entities (restaurant, movie, music album, etc.) reviewed and recommended by the user's friends. Friends Wishlist filter returns entities (restaurant, movie, music album, etc.) on the user's friends' wishlists. Reviewed by Who I'm Following filter returns entities (restaurant, movie, music album, etc.) reviewed by people the user is following. Recommended by Who I'm Following filter returns restaurants reviewed and recommended by people the user is following. Reviewed by Me filter returns entities (restaurant, movie, music album, etc.) reviewed by the user. My Wishlist filter returns entities (restaurant, movie, music album, etc.) on the user's wishlist); 
applying, by the one or more processors, the selected one or more filtering policies to the plurality of electronic activities to identify a subset of electronic activities that satisfy at least one of the one or more filtering policies (col. 3, lines 37-51,  New processes were invented to calculate data, filter data, and prioritize, arrange, and display data, especially from sources users trust, to provide users with more relevant data so they can make more informed decisions, and discover new experiences.); 
initiating, by the one or more processors, a process to cause removal of at least one electronic activity of the subset of electronic activities from the system of record (A user 30 may update a travel review's name, type, dates traveled, description, or add or remove Places 590 and Activities from their list, at any time, col. 15, lines 37-67, When on the Restaurant details screen 340 for a restaurant, if the user 30 has not written a review 360 for the restaurant, an Add to Wishlist button 350 may be displayed stating “Add to Wishlist”. Activating the Add to Wishlist button 350 may add the restaurant to the user's wishlist 405, which may be saved in a database. If the user 30 has already indicated they wish to visit the restaurant, instead of the Add to Wishlist button 350 being displayed, a “Remove from Wishlist” button may be displayed. Activating the “Remove from Wishlist” button may remove that restaurant from the user's wishlist 405 in a database. When a user 30 writes a review 360 for a restaurant they have indicated they wish to visit, saving the review 360 may remove the restaurant from the user's wishlist 405 in a database. Additionally, if the user 30 has not written a review 360 for the restaurant, a Write Review button 142 may be displayed).

With respect to claims 2 and 12, Feinsmith teaches transmitting, by the one or more processors, to a computing device of an entity of the data source provider, a prompt for initiating removal of the at least one electronic activity of the subset of electronic activities from the system of record (col. 33, lines 43-52, If the user 30 adds a Place or Activity they have already reviewed to the trip, the Place or Activity may be added to the travel review. If the user 30 adds a Place or Activity they have not reviewed, the user 30 may be prompted to write a review for the Place or Activity before the Place or Activity is added to the travel review. A user 30 may update a travel review's name, type, dates traveled, description, or add or remove Places 590 and Activities from their list, at any time they are logged in).

With respect to claims 3 and 13, Feinsmith teaches transmitting, by the one or more processors, to the system of record, an instruction to remove the at least one electronic activity of the set of electronic activities from the system of record (A user 30 may update a travel review's name, type, dates traveled, description, or add or remove Places 590 and Activities from their list, at any time they are logged in).

With respect to claims 4 and 14, Feinsmith teaches identifying, by the one or more processors, a node profile corresponding to the electronic account based on a field-value pair corresponding to an electronic account matching the electronic account; and determining, by the one or more processors, a group node in which the node profile is a member node, wherein at least one of the one or more filtering policies is associated with the group node (col. 8, lines 1-13, to calculate and display the median ratings of goods, services, activities and events based on the ratings and reviews created by users of the system, including calculating and displaying the median ratings for groups of users with whom the user has formed relationships (by aggregating rating data for those groups of users and calculating the median ratings)).
 
With respect to claims 5 and 15, Feinsmith teaches a keyword policy configured to identify electronic activities including a predetermined keyword; ii) a regex pattern policy configured to identify electronic activities including one or more character strings that match a predetermined regex pattern; or iii) a logic-based policy configured to identify electronic activities based on participants of the electronic activities satisfying a predetermined group of participants (col. 8, lines 1-13, to calculate and display the median ratings of goods, services, activities and events based on the ratings and reviews created by users of the system, including calculating and displaying the median ratings for groups of users with whom the user has formed relationships).  

With respect to claims 6 and 16, Feinsmith teaches identifying, by the one or more processors, a node profile corresponding to the electronic account based on a field-value pair corresponding to an electronic account matching the electronic account; and extracting, by the one or more processors, a field-value pair of the node profile, wherein selecting the one or more filtering policies includes selecting at least one of the filtering policy based on the field- value pair (col. 8, lines 1-13, to calculate and display the median ratings of goods, services, activities and events based on the ratings and reviews created by users of the system, including calculating and displaying the median ratings for groups of users with whom the user has formed relationships).

With respect to claims 7 and 17, Feinsmith teaches generating, by the one or more processors, at least one of the one or more filtering policies using a machine learning algorithm, the machine learning algorithm trained for generation of the at least one filtering policy using electronic activities previously tagged for filtering by a user of the electronic account (col. 8, lines 1-13, to calculate and display the median ratings of goods, services, activities and events based on the ratings and reviews created by users of the system, including calculating and displaying the median ratings for groups of users with whom the user has formed relationships).

With respect to claims 8 and 18, Feinsmith teaches generating, by the one or more processors, at least one of the one or more filtering policies using a machine learning algorithm, the machine learning algorithm trained for generation of the at least one filtering policy using electronic activities tagged as one of restricted and unrestricted by an entity associated with the data source provider of the electronic account (fig. 1, (16) Users 30 may create an account to use the social review system 10. A user 30 may create an account during a registration or signup process. A user 30 may provide data to create an account, and the social review system 10 may save this data in a database of the social review system 10. A user's account may include data elements).


With respect to claim 10, Feinsmith teaches generating, by the one or more processors, at least one of the one or more filtering policies using a machine learning algorithm, the machine learning algorithm trained for generation of the at least one filtering policy using electronic activities previously tagged for filtering by a user of the electronic account and electronic activities left untagged for filtering by the user of the electronic account (fig. 1, (16) Users 30 may create an account to use the social review system 10. A user 30 may create an account during a registration or signup process. A user 30 may provide data to create an account, and the social review system 10 may save this data in a database of the social review system 10. A user's account may include data elements such as: Name, Date of Birth, Gender, Home Zip Code, Email Address, Password, and Photo).




Allowable Subject Matter

Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163